Citation Nr: 0521719	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple joint 
arthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
October 1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision.  The veteran 
filed a notice of disagreement (NOD) in January 2001, the RO 
issued a statement of the case (SOC) in February 2003, and 
the veteran perfected his appeal in April 2003.


FINDINGS OF FACT

1.  In September 1998 the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for various orthopedic disabilities.  
The veteran filed a timely NOD in October 1998 and an SOC was 
issued in May 1999.  The veteran did not file a timely 
substantive appeal.  

2.  Additional evidence received since the September 1998 RO 
decision is either cumulative and duplicative, or does not 
bear directly and substantially upon the specific matter 
under consideration, and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
that claim.


CONCLUSION OF LAW

The September 1998 RO decision is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.160, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim to reopen

In September 1998, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for various orthopedic disabilities.  
The veteran was notified about the September 1998 rating 
decision in a letter dated on September 24, 1998, and he 
initiated an appeal by filing a NOD in October 1998.  A SOC 
was issued in May 1999, but the veteran did not file a timely 
substantive appeal.  Accordingly, the September 1998 rating 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.160(d), 20.302.  

In any case, evidence of record at the time of the September 
1998 rating decision consisted (in pertinent part) of the 
following:

(1) Service medical records, which reflect that the veteran 
was seen for complaints related to his right foot, (bilateral 
pes cavus, "clam" foot).  

(2) Lay statements received in February 1957, which indicate 
that the veteran complained of back pain and limped.  

(3) A private medical statement received in February 1957 
indicating that the veteran was seen for low back pain and 
pain in his lower extremities.  

(4) Private medical records and private medical statements 
received between February 1987 and July 1998.  The private 
medical records show that the veteran was diagnosed with 
cervical and lumbar spondylosis, and degenerative arthritis.  
The private doctors wrote that the veteran's arthritis was 
due to his in-service fall.  

(5) Written statements from the veteran received between 
March 1987 and August 1998 indicating that he was injured in 
a fall from a military bus and that his current arthritis was 
due to this in-service injury.  

(6) Lay statements received between November 1987 and March 
1994 indicating that the veteran was unable to perform jobs 
that required physical labor when he returned from service 
and that the veteran had traumatic arthritis after he 
returned from service.  

(7) VA medical records dated between October 1989 and June 
1998, which show that the veteran was seen for severe 
degenerative disc disease with extensive osteophyte formation 
of the cervical spine.  

Subsequent to the September 1998 rating decision, the 
following evidence was associated with the claims file:

(a) VA treatment records dated between February 1998 and 
January 2004, which show that the veteran was seen for 
arthritis, degenerative joint disease, low back pain, lower 
extremity weakness, left foot numbness, bilateral carpal 
tunnel, degenerative disc disease associated with diffuse 
bulging of the discs at multiple levels, osteoarthritis of 
the popyseal joints at multiple levels, spondylosis and 
degenerative disc disease of the lumbosacral spine.  

(b) Private medical records dated between July 1998 and 
October 2003, which show that the veteran was seen for 
multiple orthopedic problems, involving the low back, neck, 
hips and knees, together with treatment for muscle weakness, 
neuropathy and possible multiple sclerosis.   

(c ) Private medical statements dated between February 1999 
and February 2002, indicating the veteran's current 
complaints/problems could be related to injuries sustained in 
service.   

(d) Written statements from the veteran received between 
April 2003 and March 2005 indicating his belief his 
disabilities were related to service injuries.   

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, this appeal is decided under the 
older version of the regulations, which reads as follows:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to September 1998 is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

To the extent that the veteran has indicated that he is again 
seeking service connection for arthritis of multiple joints, 
(item d), this evidence is not new.  These statements are 
essentially a repetition of the assertions made in his 
written statements received between March 1987 and August 
1998, and are therefore merely cumulative.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
where resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Medical records (items a and b), which were not of record at 
the time of the September 1998 rating decision, show that the 
veteran was seen for arthritis of multiple joints.  The 
medical evidence as of September 1998 already established 
that the veteran had arthritis.  The new medical records are, 
therefore, cumulative and redundant.  

The written statements from private doctors (item c), which 
were not of record at the time of the September 1998 rating 
decision, indicate that the veteran's current arthritis is 
related to an in-service injury.  When the matter was 
previously considered in September 1998, however, there were 
medical statements, which linked the veteran's arthritis to 
an in-service injury.  The new statements essentially 
reiterate the state of evidence at the time of the final 
denial in September 1998, and are therefore, cumulative and 
redundant.  Moreover, the service medical records do not 
reflect treatment for any of the described injuries, such 
that these statements appear to be based on an inaccurate 
factual premise, in any case.    

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  For the reasons 
expressed above, the Board finds that the evidence received 
subsequent to September 1998 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for generalized arthritis of multiple joints.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (2000).  
Accordingly, the appeal is denied.  

II.  Duties to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in October 2001, March 2002, April 
2003, May 2003, and February 2004 wherein the RO essentially 
provided the appellant notice regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence had to be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to submit any evidence in 
his possession that pertained to the claim.  

During the course of this appeal, the appellant was also sent 
a rating decision in February 2002, a statement of the case 
in February 2003, and supplemental statements of the case in 
December 2003 and February 2005.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the appellant's claim could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the appellant of the 
information and evidence necessary to substantiate the claim.  
Likewise, these documents may be understood as communicating 
to the appellant the need to submit any relevant evidence in 
their possession.  Given this sequence reflecting proper VA 
process and content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.

The duty to assist may also include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the service medical records do 
not show the fall reported by the veteran to which current 
disability could be medically linked, and in any event, this 
is a claim to reopen.  Providing a medical examination is not 
among the duties to assist in claims to reopen.  See 
38 C.F.R. § 3.159 (c).  Thus, a VA examination was not 
provided in this case.    

Under these circumstances, the Board considers VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertain to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for multiple joint 
arthritis, the claim remains denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


